Proceeding pursuant to article 78 of the CPLR to review respondents’ determination, dated January 3, 1972, which, after a hearing, (1) adjudged petitioners guilty of demonstrated untrustworthiness and (2) suspended their real estate brokerage licenses until payment by them of a commission allegedly owed by them to a real estate salesman formerly in their employ. Determination annulled, on the law, without costs. The finding that petitioners had “ demonstrated unworthiness” is not supported by substantial evidence. There was a genuine dispute between petitioners and the complainant as to whether the latter was entitled to share in a commission. Petitioners’ honest belief that no commission was due precludes a finding of untrustworthiness (see Matter of Kreitsek v. Department of State, 28 A D 2d 721). There was no factual presentation of acts committed by petitioners to warrant a conclusion of unreliability or to establish that any reasonable expectation of fair dealing with the general public would be misplaced (cf. Matter of Chiaino v. Lomenzo, 26 A D 2d 469, 472; Matter of Birch v. Lomenzo, 31 A D 2d 835). Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.